Citation Nr: 1013830	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, depression, 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, and entitlement to an 
effective date earlier than August 15, 2008.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2005 and 
October 2007 by the above Department of Veterans Affairs (VA) 
Regional Office (RO), which in relevant part, had denied 
service connection for PTSD, anxiety, depression, heart 
condition, hypertension, gastrointestinal problems, substance 
abuse, a chemical imbalance, and a back disability.  These 
claims came before the Board in March 2009, which denied 
service connection for an acquired psychiatric disability, 
claimed as anxiety and depression, and remanded the 
entitlement to service connection for PTSD, heart condition, 
hypertension, gastrointestinal problems, substance abuse, a 
chemical imbalance, and a back disability claims for further 
development.  In December 2009 the U.S. Court of Veteran's 
Appeals ("Court") vacated the Board's March 2009 decision 
regarding service connection for an acquired psychiatric 
disability.  

This matter also comes before the Board on appeal from a 
rating decision in April 2009 by the above listed RO which 
had granted service connection for diabetes mellitus, type 
II, with a 20 percent evaluation, effective August 15, 2008.  
The Veteran perfected an appeal regarding the evaluation and 
effective date of his diabetes mellitus disability.

The issue of service connection for an acquired psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  The Veteran's service connected diabetes mellitus, type 
II, requires a diabetic diet and medication in the form of 
Metformin once a day, but does not necessitate the use of 
insulin or the regulation of activities.

2.  On February 8, 2008, VA received the Veteran's claim of 
entitlement to service connection for diabetes.

3.  An August 15, 2008 VA treatment report contained a 
diagnosis of diabetes mellitus, type II; no medical evidence 
prior to this date established entitlement to the benefit 
sought on appeal.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met, and the 
criteria for an effective date earlier than August 15, 2008, 
for the grant of service connection and assignment of a 20 
percent evaluation, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.119, Diagnostic Code (DC) 7913 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Increased Ratings 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199.  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

VA medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

Factual Background and Analysis

Increased Rating

The Veteran's diabetes mellitus has been rated under DC 7913, 
38 C.F.R. § 4.119 (2009).

Under DC 7913, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  (emphasis added).  See 38 C.F.R. § 4.119 (2009).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under DC 7913.  
Note 1 following 38 C.F.R. § 4.119 (2009).

Turning to the evidence of record, in an April 2009 rating 
action, service connection was granted for diabetes mellitus 
and a 20 percent evaluation was assigned.  The Veteran 
appealed the initial evaluation assigned and effective date.  
The discussion regarding the effective date of the grant will 
follow below.

Service connection was based on the Veteran's presumed 
exposure to herbicides during his service in Vietnam and his 
subsequent development of diabetes.  In support of his claim 
are private treatment records from Dr. M. spanning from March 
2001 to January 2009, VA treatment records spanning from 
January 2007 to December 2008, and photocopies of articles 
from various sources regarding the nature, symptoms and 
ramifications of diabetes mellitus.  These photocopies 
contain an occasional annotation, in the form of the circling 
of the number of years the articles' authors suggest may 
separate the onset of diabetes before clinical diagnosis. 

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998).  There is no medical opinion accompanying 
the articles and thus, the articles are not probative in 
determining the onset of the Veteran's diabetes mellitus.  
Further, as clearly indicated in the April 2009 rating 
decision now on appeal, the Veteran was granted service 
connection for diabetes mellitus on a presumptive basis due 
to his presumed exposure to herbicides (Agent Orange) during 
his tour of duty in the Republic of Vietnam in the 1960's.  
Medical articles discussing lifestyle trends in Wales, Great 
Britain, and worldwide have no probative value, because how 
the Veteran developed diabetes mellitus is not at issue.     

A review of the VA treatment records finds entries dated 
January 2007, February 2007, and April 2007 which state the 
Veteran did not have diabetes as of that date's evaluation.  
The first VA treatment report that contained the diagnosis of 
diabetes was the August 15, 2008, VA Primary Care Note that 
lists diabetes mellitus as a finding, refers to this 
diagnosis as NIDDM (not-insulin dependent diabetes mellitus) 
and that it was diet controlled.  A November 2008 VA Primary 
Care note indicated his NIDDM with BG was being controlled 
with Metformin. 

The Veteran's private treatment records pertain almost 
entirely to his back pain and other disabilities.  The first 
reference to blood sugar being elevated is found in a 
September 2008 treatment report, followed by a January 2009 
notation for the refill of the Veteran's Metformin 
prescription.  

In November 2008 the Veteran was afforded a VA diabetes 
mellitus examination.  The examiner noted a review of the 
Veteran's hardcopy and electronic VA records and that the 
Veteran had been a diabetic since 2008, taking Metformin once 
a day.  The examiner included in his report that the Veteran 
had been diagnosed during a routine follow-up examination for 
other health problems in August and that the Veteran did not 
report any symptoms prior to that diagnosis.  The Veteran was 
started on medication, had had no ketoacidosis or 
hypoglycemic reactions, and was on a diabetic diet.  The 
examiner noted the Veteran did not have any restrictions on 
activities on account of the diabetes.  The examiner found 
the Veteran's type II diabetes mellitus under treatment.     

The record shows that although the Veteran's diabetes 
requires him to be on a diabetic diet; there is no record of 
him taking insulin.  In addition, none of the evidence of 
record indicates that a doctor has determined that regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) is medically required, as is 
necessary for higher ratings of 40 percent, 60 percent or 100 
percent under DC 7913.  Instead, the Veteran's diabetes has 
been managed by medication and diet.  

While there is considerable evidence the Veteran is hindered 
by back pain, none of the VA examination reports or private 
clinical findings have indicated that his own personal 
activities are restricted due to diabetes.  Therefore, an 
increased evaluation to 40 percent is not warranted under DC 
7913.

The Board has also reviewed the claim mindful of the guidance 
of Fenderson, supra.  The RO has noted consideration of all 
pertinent evidence, and has assigned the current 20 percent 
rating effective from the date of the initial diagnosis of 
diabetes, August 15, 2008.  A separate discussion of the 
Veteran's effective date claim follows below.  The current 
level of disability shown is encompassed by the rating 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration, and there is 
no basis for the assignment of further staged ratings.  
Because the preponderance of the evidence is against the 
claim for an increased evaluation, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In this instance, the Veteran's diabetes mellitus, type II, 
disability is clearly accounted for in the 20 percent 
evaluation which compensates for the diabetic diet and 
medication used to treat the diabetes.  The Board finds the 
Diagnostic Codes adequately address the Veteran's symptoms.  
The Veteran has not claimed any hospitalization because of 
his diabetes mellitus and the November 2008 VA examiner found 
that the Veteran was not restricted in his activities due to 
his diabetes mellitus.  The Board acknowledges that the 
Veteran has reported he is retired or not working (see 
November 2008 VA examination report); however, the Veteran 
himself attributed his lack of employment to his back pain 
and the Board notes the claim regarding service connection 
for a lower back disability remains on appeal and is at 
present under development.  As such, the diagnostic code for 
the Veteran's service-connected disability adequately 
describes the current disability level and symptomatology 
and, therefore, a referral for an extraschedular rating is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Earlier Effective Dates

The Veteran's notice of disagreement appealed the effective 
date of the grant of service connection and initial 
evaluation of 20 percent.  While the Veteran's statement 
initiating a claim for service connection for diabetes was 
received at the RO on February 8, 2008, as discussed 
extensively above, the first diagnosis of record of the 
Veteran having diabetes came August 15, 2008.  The receipt of 
his claim on February 8, 2008 fails to enable an earlier 
effective date because the standard is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  Here, the 
objective evidence demonstrating a diagnosis of diabetes 
mellitus is seen, for the first time in the record, in a VA 
examination dated in August 15, 2008, and no time sooner.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability).  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service- connected disease or injury 
to cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board is limited to applying the appropriate statutes and 
regulations to determine the effective date of any grant.  
The regulation is clear.  The effective date of compensation 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2009).  The date of entitlement post dates 
the date of the claim here.  

The Board is sympathetic to the Veteran's assertions; 
however, the governing law and regulations are clear and 
specific, and the Board is bound by them.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
This appeal for an earlier effective date is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
 The RO sent a letter to the Veteran in April 2008.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of August 15, 2008, the date 
of his diagnosis of diabetes mellitus and a 20 percent rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Further, he was provided pre-adjudicatory notice (April 2008) 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a private attorney throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examination, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file. 
 
The Veteran was provided a VA examination in connection with 
his increased rating claim, which was adequate for rating 
purposes.  The examiner reviewed the Veteran's medical 
history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.   

Further, the Court has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
and entitlement to an effective date earlier than August 15, 
2008 is denied.


REMAND

In January 2010 by means of a Joint Motion for Remand, the 
Court vacated the Board's March 2009 decision in part, which 
had denied service connection for an acquired psychiatric 
disability, to include anxiety and depression.  That claim 
must now be considered along with the pending claim seeking 
service connection for PTSD.  Further, in consideration of a 
recent Court decision, the Board has recharacterized the 
Veteran's psychiatric claim, as is now stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record). 

The Board notes that the issues of entitlement to service 
connection for PTSD and entitlement to service connection for 
a heart condition, hypertension, gastrointestinal problems, 
substance abuse, a chemical imbalance, and a back condition, 
to include as secondary to PTSD, remain pending and are now 
being developed.  

Upon a review of the claims file, the Board notes that in 
January 2010, the JSRRC (Joint Services Records Research 
Center) Coordinator determined the Veteran's unit of 
assignment while stationed at Camh Rah Bay did receive 
incoming mortar attacks; therefore, that stressor is 
conceded.  As directed by the Court and as already ordered by 
the Board in its March 2009 remand, the Veteran's acquired 
psychiatric disability claim is to be adjudicated to 
encompass anxiety, depression, and PTSD, and as already 
ordered by the Board, the Veteran is to be afforded a PTSD VA 
examination in further development of his claims.

The Board notes that the Veteran has received a grant of 
service connection for his diabetes mellitus, type II, in an 
April 2009 rating decision.  His attorney has raised the 
theory of entitlement that his claimed acquired psychiatric 
disability, and other claimed disabilities, are secondary to 
his diabetes mellitus.  See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).  See February 2010 Counsel Statement.  

Consequently, the Board finds that, following completion of 
the additional development requested herein, and in light of 
the verification of the Veteran's stressor, the complete 
record should be reviewed by the appropriate VA examiner.  
The Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any and all psychiatric disabilities that may be 
present.

Further, the Board notes that in the November 2008 VA 
examination for the Veteran's diabetes, the Veteran reported 
he has been in receipt of Social Security disability benefits 
for his back "for years."  As the underlying medical 
documents may have bearing on pending claims, the Social 
Security Disability determination and medical evidence should 
be obtained and added to the record.  As well, while the 
Veteran's VA treatment reports from the VA medical facility 
at Shreveport, LA begin in the record in January 2007, the 
report noted the Veteran wished to transfer his care to the 
facility at Shreveport from the VA facility in Dallas, Texas.  
There are VA treatment records from the Dallas facility of 
record; however they stop in the record in March 2005.  Any 
VA treatment records for the period from March 2005 to 
January 2007 for this Veteran from the VA medical facility in 
Dallas, Texas, should be obtained and added to the record.  
Finally, there were several references in the Veteran's VA 
treatment records to the Veteran having been incarcerated, 
beginning in either 1974 or 1978 for 8 years.  Any medical 
reports from that period of incarceration may provide 
relevant information regarding the Veteran's disabilities in 
the years following his 1971 discharge from service.  See 
August 2008 VA Psychology Outpatient Note. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for 
the Veteran from the VA medical facility 
in Dallas, Texas, from March 2005 to 
January 2007.  If these records cannot be 
obtained, document this for the record and 
so inform the Veteran so that he may 
obtain them.  

2.  Obtain a copy of the Veteran's Social 
Security Disability benefits award 
determination and the underlying medical 
evidence and include this in the record.  
Document any negative replies in the 
record.

3.  Contact the Veteran through his 
attorney and ask the Veteran to provide 
any medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information, specifically the 
name of the prison facility in which he 
had been incarcerated in 1974 or 1978 for 
8 years, and any necessary authorization 
to enable the RO/AMC to obtain such 
evidence on his behalf.  All attempts to 
procure records should be documented in 
the file, including negative replies.  If 
the records identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

4.  In light of the verification of the 
stressor of the incoming mortar attack 
upon the Veteran's unit of assignment 
while at Camh Rah Bay (see January 2010 
Coordinator note), the Veteran should be 
referred for a VA PTSD examination.  The 
claims folder must be made available to 
the examiner for review of the case, and a 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.

a. Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile any 
contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

b. If the examiner concludes that the 
Veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the PTSD is a result of one 
or more verified in-service stressor.  

c. If the Veteran does not have PTSD or if 
any diagnosed PTSD is the result of a 
post-service event, the examiner should 
specifically indicate so.  Any opinion 
provided should include discussion of 
specific evidence of record. The basis for 
the conclusions reached should be stated 
in full, and any opinion contrary to those 
already of record should be reconciled, to 
the extent possible.

d. Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  Schedule the Veteran for a VA mental 
disorders examination for the Veteran's 
claimed psychiatric disabilities, to 
include anxiety and depression, to clarify 
the Veteran's diagnosis and likely 
etiology.  

a. The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any necessary tests, studies or 
additional consultations. 

b. The examiner should indicate whether 
any of the Veteran's current psychiatric 
disabilities are at least as likely as not 
related to his military service.  At least 
as likely as not means a 50% probability 
or more.

6.  If it is determined that the Veteran 
has a valid diagnosis of PTSD related to 
verified stressor(s), and in consideration 
of the grant of service-connection for the 
Veteran's diabetes mellitus, type II, he 
should then be referred for an appropriate 
VA examination(s) to ascertain whether it 
is at least as likely as not that PTSD or 
diabetes mellitus, type II, aggravates, 
contributes to, or accelerates any 
currently demonstrated heart condition, 
hypertension, gastrointestinal problems, 
substance abuse, chemical imbalance or 
back condition.  The Board notes that the 
examiner for the November 2008 diabetes VA 
examination gave an opinion regarding the 
Veteran's diabetes mellitus and his 
hypertension.

7. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
each claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  Each claimed disability must 
be considered under the theory of 
entitlement to service connection both 
directly and secondarily to the already 
service-connected diabetes, mellitus, type 
II, or PTSD, as appropriate.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his representative 
an appropriate SSOC containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


